     Case 3:17-cv-00079-H-LL Document 165 Filed 12/17/19 PageID.5175 Page 1 of 5



 I    SULLIVAN HILL REZ & ENGEL
      A Professional Law
 2    Shannon D. S         204868
                 sulliv
 J                           on1         88970
                                    co
4                         ul
                           fornia 92101
 5                      6I 9\ 233-4100
                        (6 r:9) 23r-4372
 6
      Attornevs for Defendants:
 7    MARKe.-Wu.t-iS; BEYOND REVIEW, LLC; IMAGE ENGINE, LLC; and
      WILLIS GROUP, LLC
 8

 9                                   UNITED STATES DISTRICT COURT
10                                  SOUTHERN DISTRICT OF CALIFORNIA
ll    ENSOURCE INVESTMENTS LLC,                  A   )       Case No. :   3 : 1 7-cv-00079-H-LL
      Delaware limited liability company,            )
I2                                                   )       REOUEST FOR ENTRY OF
                       Plaintiff,                    )       FINAL JUDGMENT AND
13                                                   )       DISMISSAL AS TO
      v                                              )       DEFENDANTS BEYOND
t4                                                   )       REVIEW, LLC; IMAGE ENGINE'
      THOMAS P. TltfHAM, an individual;              )       LLC; AND WILLIS GROUP' LLC
15    MARK A. WILLIS, an individual'                 )
      PDP MANAGEMHNT bn'oUP,Lrc,                     )       [Fed. R. Civ. Proc. 58]
t6    a Texas limited liabilitv company;             )
      TITLE, ROVER, LLC, aTex-as liririted           )
T7    liabilitv comoanv: BEYOND                      )
      REVIEW. LLC. "a Texas limited                  )
18    liabilitv cbmpany; IMAGE ENGINE,               )
      LLC. d Texai limfted liabilitv                 )
l9    com6anv: WILLIS GROUP"-LLC, a                  )
      Texa's lihited liability company; and
20    DOES 1-s0,
2l                     Defendants.

22

z)               to Rule 58(d) of the Federal Rules of Civil Procedure; the Court's
                  Pursuant
24    ORDER: (1) GRANTING IN PART AND DENYING IN PART WILLIS
25    DEFENDANTS'MOTION FOR SUMMARY JUDGMENT; AND [Doc. No. 136] (2)
26    DENYING PLAINTIF'F'S MOTION FOR SUMMARY JUDGMENT                                                      OF
27    PLAINTIFF'S SECURITIES EXCHANGE ACT CLAIM AGAINST DEFENDANT
28    MARKA. WILLIS [Doc. No. 138] entered on December 6, 2019 lseeDoc, No. 1591;

      407866-vl                                                                      Case No. 3: I 7-cv-00079-H-LL
                                                         1
     Case 3:17-cv-00079-H-LL Document 165 Filed 12/17/19 PageID.5176 Page 2 of 5



 1    and the Court's PRETRIAL ORDER entered on December 16, 2019 [see Doc. No.
2     163, lns. 18-22 at 2f, Defendants BEYOND REVIEW LLC ("Beyond Review"),
 a
 J    IMAGE ENGINE, LLC ("Image Engine"), and WILLIS GROUP, LLC ("Willis
4     Group") respectfully request the Clerk of the Court separately execute and enter final
 5    judgment and dismissal as to Defendants Beyond Review, Image Engine and Willis
 6    Group as follows:
 7                       1.)    As io Defendant Beyond Review:
 8                              a.    That Plaintiff Ensource Investments LLC recover nothing
 9                 from Beyond Review;
10                              b.    That   all claims by Plaintiff Ensource Investment LLC
11                 against Beyond Review in this action were decided on the merits     in favor of
t2                 Beyond Review and against Ensource Investment LLC by the Hon. Judge
13                 Marilyn L. Huff upon the Defendants' motion for summary judgment under
t4                 Rule 56 of the Federal Rules of Civil Procedure; and
15                              c.    That Beyond Review be dismissed from this action, with
t6                 prejudice.
T7                       2.)    As to Defendant Image Engine:
18                              a.    That Plaintiff Ensource Investments LLC recover nothing
t9                 from Image Engine;
20                              b.    That   all claims by Plaintiff Ensource Investment LLC
2l                 against Image Engine in this action were decided on the merits      in favor of
22                 Image Engine and against Ensource Investment LLC by the Hon. Judge
23                 Marilyn L. Huff upon the Defendants' motion for summary judgment under
24                 Rule 56 of the Federal Rules of Civil Procedure; and
25                              c.    That Image Engine be dismissed from this action, with
26                 prejudice.
27

28


      407866-v I                                     -2-                     Case No. 3: I 7-cv-00079-H-LL
      Case 3:17-cv-00079-H-LL Document 165 Filed 12/17/19 PageID.5177 Page 3 of 5



 I                        3.)    As to Defendant Willis GrouP:
 2                               a.      That Plaintiff Ensource Investments LLC recover nothing
 a
 J                  from Willis Group;
 4                               b.      That all claims by Plaintiff Ensource Investment LLC
 5                  against Willis Group in this action were decided on the merits in favor of Willis
 6                  Group and against Ensource Investment LLC by the Hon. Judge Marilyn L.
 7                  Huff upon the Defendants' motion for summary judgment under Rule 56 of the
 8                  Federal Rules of   Civil Procedure;   and

 9                               c.      That Willis Group be dismissed from this action, with
l0                  prejudice.
11                  As the prevailing parties with respect to all of the claims asserted by Ensource
T2     Investments LLC, Defendants Beyond Review, Image Engine, and Willis Group will
13     timely and separately file memoranda of costs upon entry of the final judgments
1,4    requested herein.
15                  WHEREFORE, Defendants Beyond Review, Image Engine, and Willis Group
r6     hereby request the Clerk of the Court separately enter judgment in their respective
r7     favors and dismiss them from this action pursuant to Rule 58(b)(1XC) of the Federal
18     Rules of Civil Procedure as set forth above.
19     Dated:          December   t7,20re i$liAY$,ilHttffi3*Slfgtt
20
                                                          By:
2l                                                              Shannon D.
                                                                Michael A. Zarcont
22                                                              Attornevs for Defendants:
                                                                MARK A. WILLIS; BEYOND
23                                                              REVIEW LLC; IMAGE ENGINE,LLC;
                                                                and WILLIS GROUP LLC
24

25

26

27

28


       407866-v I                                          -3   -                  Case No. 3: I 7-cv-00079-H-LL
     Case 3:17-cv-00079-H-LL Document 165 Filed 12/17/19 PageID.5178 Page 4 of 5




 1    SULLIVAN                         REZ & ENGEL, APLC
      Shannon D.                       04868
 2
      Michael                  sNB 288970
 J

 4

 5

 6

 7    Attorneys for Defendant BOSA DEVELOPMENT CALIFORNIA II, INC.
 8                                 UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10    ENSOURCE INVESTMENTS LLC,                         CASE NO. 17CVOO79 HJMA
      a Delaware limited liability
11    company,                                           CERTIFICATE OF SERVICE

t2                    Plaintiff,
13    V

l4 THOMAS       P. TATHAM, an
   individual; MARK A. WILLIS, an
15 individuall PDP MANAGEMENT
   GROUP, LLC, a Texas limited
t6 liabilitv bompany; TITLE ROVER,
   LLC. d Texa3 limited liabilitv
T7 com6anv: BEYOND REVIEW.
   LLC. a Texas limited liabilitv
18 company; IMAGE ENGINE; LLC, a
   Texds lifiited liabilitv compdnv:
t9 WILLIS GROUP, LLC, a Texds
   limited liability company; and DOES
20    1-50,

2l                    Defendants.

22

23            IT IS HEREBY CERTIFIED THAT:
24            I, Shauna M. Matheny, am a citizenof the United States and am at least eighteen
25    years of age. My business address is 600 B Street, Suite 1700, San Diego, California

26    92101. My electronic notification address is matheny@sullivanhill,com.
27            I   am not aparty to the above-entitled action.   I have caused service of the
28    following document(s)        :



      4O7R9),-vl                                    I            Case   No. 19-cv-01847-.IM-MDD
                                       CERTIFICATE OF SERVICE
     Case 3:17-cv-00079-H-LL Document 165 Filed 12/17/19 PageID.5179 Page 5 of 5




 1          REOUEST FOR ENTRY OF FINAL JUDGMENT AND DISMISSALAS
            TO DEFENDANTS BEYOND REVIEW LLC; IMAGE ENGINE,LLC;
 2          AND WILLIS GROUB LLC
 a
 J    by electronic mail on all parties to the email address provided in the CM/ECF System.
 4 A copy of this electronic mail is available for review and retained in our files.

 5          I declare that I am employed in the offrce of a member of the bar of this Court
 6    at whose direction the service was made.

 7          Executed on December 17,2019 at San Diego, California.

 8

 9

10

11

t2
13

t4
15

I6
t7
18

I9
20

2l
22

z)
24

25

26

27

28
